        Case 1:19-cv-01580-ABJ Document 18 Filed 10/25/19 Page 1 of 3



                        UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA

ANDREW BAKAJ                  *
                              *
     Plaintiff,               *
                              *
     v.                       *    Civil Action No. 19-1580 (ABJ)
                              *
DEPARTMENT OF HOMELAND        *
SECURITY                      *
                              *
     Defendant.               *
                              *
*    *       *  *    *   *    *    *      *      *      *      *
PLAINTIFF'S NUNC PRO TUNC MOTION FOR AN EXTENSION OF TIME TO
        COMPLY WITH THE COURT’S OCTOBER 3, 2019, ORDER

    NOW COMES the plaintiff Andrew Bakaj (“Mr. Bakaj”), by and through the

undersigned, to respectfully move the Court for an extension of time to comply with this

Court’s October 3, 2019, Order requiring that Mr. Bakaj’s home address be filed under

seal.

    The undersigned unequivocally apologize for the oversight that has necessitated this

extension request and accept complete responsibility for failing to file the information in

accordance with this Court’s order. At the time that this Court issued its order,

undersigned counsel – and particularly Mark Zaid, who is primary counsel for Mr. Bakaj

in this action – had only just recently become the subject of intense media scrutiny given

Mr. Zaid and Mr. Bakaj’s separate and distinct representation of the whistleblower whose

complaint to the Intelligence Community Inspector General set off the current

impeachment investigation into President Donald Trump. https://www.washingtonian.

com/2019/09/24/meet-the-attorneys-representing-the-whistleblower-who-helped-launch-
      Case 1:19-cv-01580-ABJ Document 18 Filed 10/25/19 Page 2 of 3



the-impeachment-inquiry/ (last accessed October 25, 2019); https://abcnews.go.com/

Politics/2nd-whistleblower-forward-speaking-ig-attorney/story?id=66092396

(last accessed October 25, 2019); https://thehill.com/policy/national-security/463135-

whistleblower-complaint-declassified-on-eve-of-high-stakes-maguire (last accessed

October 25, 2019). That media attention has unfortunately included personal public

attacks on Messrs Zaid and Bakaj by President Trump himself. https://www.theguardian.

com/us-news/2019/sep/30/donald-trump-has-put-whistleblower-in-danger-lawyers-say-

ukraine-impeachment (last accessed October 25, 2019); https://talkingpointsmemo.com/

news/whistleblower-lawyers-respond-trump-accusation-political-bias (last accessed

October 25, 2019).

   The demands of the representation of the Intelligence Community whistleblower,

including ongoing efforts to ensure the physical safety of both the whistleblower and all

affiliated legal counsel, as well as discussions with the relevant Congressional

committees, has quite simply consumed Messrs. Zaid and Bakaj for several weeks. This

is not, of course, an excuse for overlooking this Court’s mandate but rather information

that the undersigned respectfully request this Court take into consideration when

evaluating the current motion for a brief (and late) extension of time.

   The undersigned request that this Court grant this Nunc Pro Tunc Motion for an

extension of time until Monday, October 28, 2019. Counsel is immediately submitting

the requested information under seal. Government counsel was informed of this Motion

via e-mail but at the time of filing no response had been received.

   A proposed Order accompanies this Motion.




                                             2
     Case 1:19-cv-01580-ABJ Document 18 Filed 10/25/19 Page 3 of 3




Date: October 25, 2019

                                   Respectfully submitted,

                                            /s/
                                   ________________________
                                   Bradley P. Moss, Esq.
                                   D.C. Bar #975905
                                   Mark S. Zaid, Esq.
                                   D.C. Bar #440532
                                   Mark S. Zaid, P.C.
                                   1250 Connecticut Avenue, N.W.
                                   Suite 700
                                   Washington, D.C. 20036
                                   (202) 454-2809
                                   (202) 330-5610 fax
                                   Brad@MarkZaid.com
                                   Mark@MarkZaid.com

                                   Attorneys for the Plaintiff




                                  3
